Exhibit No. 51/08 IAMGOLD Completes Sale of the Sleeping Giant Mine and Confirms Equity Position in Cadiscor Resources Inc. Toronto, Ontario, December 15, 2008 – IAMGOLD Corporation (“IAMGOLD”) completed the previously disclosed sale of the Sleeping Giant Mine, related milling facilities, and the Flordin property claims to Cadiscor Resources Inc. (“Cadiscor”) as of October 31, 2008.As a result of the sale to Cadiscor (TSXV: CAO), IAMGOLD holds: (i) 5,185,715 common shares of Cadiscor, representing approximately 12.0% of Cadiscor’s issued and outstanding common shares, (ii) 1,000,000 common share purchase warrants exerciseable at $0.47 per common share, expiring December 31, 2010;and (iii) A $3.5 million debenture, convertible into common shares of Cadiscor in the first, second and third years at prices per share of $0.47, $0.51 and $0.56, respectively. If IAMGOLD were to exercise all warrants and fully convert the debenture, IAMGOLD would control an aggregate of 13,632,524 common shares of Cadiscor, representing approximately 26.3% of the resulting outstanding common shares (on a partially diluted basis). The securities were acquired for investment purposes only. The
